      Case 3:20-cv-01116-LAB-MSB Document 2 Filed 07/01/20 PageID.9 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   JON GUERRERO,                                        Case No.: 3:20-cv-1116-LAB-MSB
     Booking No. 1719376,
11
                                         Plaintiff,       ORDER DISMISSING CIVIL
12                                                        ACTION WITHOUT PREJUDICE
                          vs.                             FOR FAILING TO PAY
13
                                                          FILING FEE REQUIRED
14   SAN DIEGO SUPERIOR COURT;                            BY 28 U.S.C. § 1914(a) AND/OR
     KENNETH SO; DAN LEE TANDEN;                          FAILING TO MOVE TO PROCEED
15
     MAKENZI HARVEY; WHITNEY                              IN FORMA PAUPERIS
16   ANTRUM,                                              PURSUANT TO 28 U.S.C. § 1915(a)
17                                    Defendants.
18
19         Plaintiff Jon Guerrero (“Plaintiff”), proceeding pro se, and currently housed at
20   Patton State Hospital, filed a civil action pursuant to 42 U.S.C. § 1983. See Compl., ECF
21   No. 1. Plaintiff has not prepaid the $400 civil filing fee required by 28 U.S.C. § 1914(a),
22   however, and has not filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28
23   U.S.C. § 1915(a).
24   I.    Failure to Pay Filing Fee or Request IFP Status
25         All parties instituting any civil action, suit or proceeding in a district court of the
26   United States, except an application for writ of habeas corpus, must pay a filing fee of
27   $400. See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
28   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
                                                      1
                                                                                3:20-cv-01116-LAB-MSB
     Case 3:20-cv-01116-LAB-MSB Document 2 Filed 07/01/20 PageID.10 Page 2 of 4



 1   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
 2   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, the Prison Litigation Reform Act’s
 3   (“PLRA”) amendments to § 1915 require that all prisoners who proceed IFP to pay the
 4   entire fee in “increments” or “installments,” Bruce v. Samuels, 577 U.S. __, 136 S. Ct.
 5   627, 629 (2016); Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), and
 6   regardless of whether their action is ultimately dismissed. See 28 U.S.C. § 1915(b)(1) &
 7   (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
 8         Section 1915(a)(2) requires all persons seeking to proceed without full prepayment
 9   of fees to file an affidavit that includes a statement of all assets possessed and
10   demonstrates an inability to pay. See Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th
11   Cir. 2015). In support of this affidavit, the PLRA also requires prisoners to submit a
12   “certified copy of the trust fund account statement (or institutional equivalent) for . . . the
13   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
14   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
15   trust account statement, the Court assesses an initial payment of 20% of (a) the average
16   monthly deposits in the account for the past six months, or (b) the average monthly
17   balance in the account for the past six months, whichever is greater, unless the prisoner
18   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution
19   having custody of the prisoner then collects subsequent payments, assessed at 20% of the
20   preceding month’s income, in any month in which his account exceeds $10, and forwards
21   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2);
22   Bruce, 136 S. Ct. at 629.
23         Because Plaintiff has neither paid the filing fee required by 28 U.S.C. § 1914(a) to
24   commence a civil action, nor filed a properly supported Motion to Proceed IFP pursuant
25   to 28 U.S.C. § 1915(a), his case cannot yet proceed. See 28 U.S.C. § 1914(a); Andrews,
26   493 F.3d at 1051.
27   ///
28   ///
                                                    2
                                                                                3:20-cv-01116-LAB-MSB
     Case 3:20-cv-01116-LAB-MSB Document 2 Filed 07/01/20 PageID.11 Page 3 of 4



 1   II.   Conclusion and Order
 2         Accordingly, the Court:
 3         (1)    DISMISSES this civil action without prejudice based on Plaintiff’s failure
 4   to pay the $400 civil filing and administrative fee or to submit a Motion to Proceed IFP
 5   pursuant to 28 U.S.C. §§ 1914(a) and 1915(a).
 6         (2)    GRANTS Plaintiff forty-five (45) days leave from the date this Order is
 7   filed to: (a) prepay the entire $400 civil filing and administrative fee in full; or (b)
 8   complete and file a Motion to Proceed IFP which includes a certified copy of his trust
 9   account statements for the 6-month period preceding the filing of his Complaint. See 28
10   U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2(b).
11         (3)    DIRECTS the Clerk of the Court to provide Plaintiff with the Court’s
12   approved form “Motion and Declaration in Support of Motion to Proceed In Forma
13   Pauperis.”1 If Plaintiff fails to either prepay the $400 civil filing fee or fully complete and
14   submit the enclosed Motion to Proceed IFP within 45 days, this action will remain
15   ///
16   ///
17   ///
18   ///
19
20
     1
21     Plaintiff is cautioned that if he chooses to proceed further by either prepaying the full
     $400 civil filing fee, or submitting a properly supported Motion to Proceed IFP, his
22   Complaint will be screened before service and may be dismissed sua sponte pursuant to 28
23   U.S.C. § 1915A(b) and/or 28 U.S.C. § 1915(e)(2)(B), regardless of whether he pays the
     full $400 filing fee at once, or is granted IFP status and is obligated to pay the full filing
24   fee in installments. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
25   (noting that 28 U.S.C. § 1915(e) “not only permits but requires” the court to sua sponte
     dismiss an in forma pauperis complaint that is frivolous, malicious, fails to state a claim,
26   or seeks damages from defendants who are immune); see also Rhodes v. Robinson, 621
27   F.3d 1002, 1004 (9th Cir. 2010) (discussing similar screening required by 28 U.S.C.
     § 1915A of all complaints filed by prisoners “seeking redress from a governmental entity
28   or officer or employee of a governmental entity.”).
                                                    3
                                                                                 3:20-cv-01116-LAB-MSB
     Case 3:20-cv-01116-LAB-MSB Document 2 Filed 07/01/20 PageID.12 Page 4 of 4



 1   dismissed without prejudice based on his failure to satisfy 28 U.S.C. § 1914(a)’s fee
 2   requirement and without further Order of the Court.
 3         IT IS SO ORDERED.
 4   Dated: July 1, 2020
 5                                              Hon. Larry Alan Burns, Chief Judge
                                                United States District Court
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 4
                                                                            3:20-cv-01116-LAB-MSB
